

116 S4773 PCS: Continuing the Paycheck Protection Program Act
U.S. Senate
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 562116th CONGRESS2d SessionS. 4773IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Ms. Collins (for herself and Mr. Rubio) introduced the following bill; which was read the first timeOctober 1, 2020Read the second time and placed on the calendarA BILLTo establish the Paycheck Protection Program Second Draw Loan, and for other purposes.1.Short titleThis Act may be cited as the Continuing the Paycheck Protection Program Act.2.Small business recovery(a)DefinitionsIn this section:(1)Administration; AdministratorThe terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively.(2)Small business concernThe term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632).(b)Emergency rulemaking authority Not later than 30 days after the date of enactment of this Act, the Administrator shall issue regulations to carry out this section and the amendments made by this section without regard to the notice requirements under section 553(b) of title 5, United States Code.(c)Additional eligible expenses(1)Allowable use of PPP loanSection 7(a)(36)(F)(i) of the Small Business Act (15 U.S.C. 636(a)(36)(F)(i)) is amended—(A)in subclause (VI), by striking and at the end;(B)in subclause (VII), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(VIII)covered operations expenditures, as defined in section 1106(a) of the CARES Act (15 U.S.C. 9005(a));(IX)covered property damage costs, as defined in such section 1106(a); (X)covered supplier costs, as defined in such section 1106(a); and(XI)covered worker protection expenditures, as defined in such section 1106(a)..(2)Loan forgivenessSection 1106 of the CARES Act (15 U.S.C. 9005) is amended—(A)in subsection (a)—(i)by redesignating paragraphs (6), (7), and (8) as paragraphs (10), (11), and (12), respectively;(ii)by redesignating paragraph (5) as paragraph (8);(iii)by redesignating paragraph (4) as paragraph (6);(iv)by redesignating paragraph (3) as paragraph (4);(v)by inserting after paragraph (2) the following:(3)the term covered operations expenditure means a payment for any business software or cloud computing service that facilitates business operations, product or service delivery, the processing, payment, or tracking of payroll expenses, human resources, sales and billing functions, or accounting or tracking of supplies, inventory, records and expenses;;(vi)by inserting after paragraph (4), as so redesignated, the following:(5)the term covered property damage cost means a cost related to property damage and vandalism or looting due to public disturbances that occurred during 2020 that was not covered by insurance or other compensation;;(vii)by inserting after paragraph (6), as so redesignated, the following:(5)the term covered supplier cost means an expenditure made by an entity to a supplier of goods pursuant to a contract, order, or purchase order in effect before October 1, 2020 for the supply of goods that are essential to the operations of the entity at the time at which the expenditure is made;;(viii)by inserting after paragraph (8), as so redesignated, the following:(9)the term covered worker protection expenditure—(A)means an operating or a capital expenditure that is required to facilitate the adaptation of the business activities of an entity to comply with requirements established or guidance issued by the Department of Health and Human Services, the Centers for Disease Control, or the Occupational Safety and Health Administration during the period beginning on March 1, 2020 and ending the date on which the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) expires related to the maintenance of standards for sanitation, social distancing, or any other worker or customer safety requirement related to COVID–19; (B)may include—(i)the purchase, maintenance, or renovation of assets that create or expand—(I)a drive-through window facility;(II)an indoor, outdoor, or combined air or air pressure ventilation or filtration system;(III)a physical barrier such as a sneeze guard;(IV)an indoor, outdoor, or combined commercial real property;(V)an onsite or offsite health screening capability; or(VI)other assets relating to the compliance with the requirements or guidance described in subparagraph (A), as determined by the Administrator in consultation with the Secretary of Health and Human Services and the Secretary of Labor; and(ii)the purchase of—(I)covered materials described in section 328.103(a) of title 44, Code of Federal Regulations, or any successor regulation;(II)particulate filtering facepiece respirators approved by the National Institute for Occupational Safety and Health, including those approved only for emergency use authorization; or(III)other kinds of personal protective equipment, as determined by the Administrator in consultation with the Secretary of Health and Human Services and the Secretary of Labor; and(C)does not include residential real property or intangible property;; and(ix)in paragraph (11), as so redesignated—(I)in subparagraph (C), by striking and at the end;(II)in subparagraph (D), by striking and at the end; and(III)by adding at the end the following:(E)covered operations expenditures;(F)covered property damage costs;(G)covered supplier costs; and(H)covered worker protection expenditures; and; (B)in subsection (b), by adding at the end the following:(5)Any covered operations expenditure.(6)Any covered property damage cost.(7)Any covered supplier cost.(8)Any covered worker protection expenditure.;(C)in subsection (d)(8), by inserting any payment on any covered operations expenditure, any payment on any covered property damage cost, any payment on any covered supplier cost, any payment on any covered worker protection expenditure, after rent obligation,; and(D)in subsection (e)—(i)in paragraph (2), by inserting payments on covered operations expenditures, payments on covered property damage costs, payments on covered supplier costs, payments on covered worker protection expenditures, after lease obligations,; and(ii)in paragraph (3)(B), by inserting make payments on covered operations expenditures, make payments on covered property damage costs, make payments on covered supplier costs, make payments on covered worker protection expenditures, after rent obligation,.(d)Lender safe harborSubsection (h) of section 1106 of the CARES Act (15 U.S.C. 9005) is amended to read as follows:(h)Hold harmless(1)In generalA lender may rely on any certification or documentation submitted by an applicant for a covered loan or an eligible recipient of a covered loan that—(A)is submitted pursuant to any statutory requirement relating to covered loans or any rule or guidance issued to carry out any action relating to covered loans; and(B)attests that the applicant or eligible recipient, as applicable, has accurately verified any certification or documentation provided to the lender.(2)No enforcement actionWith respect to a lender that relies on a certification or documentation described in paragraph (1)—(A)an enforcement action may not be taken against the lender acting in good faith relating to origination or forgiveness of a covered loan based on such reliance; and(B)the lender acting in good faith shall not be subject to any penalties relating to origination or forgiveness of a covered loan based on such reliance..(e)Selection of covered period for forgivenessSection 1106 of the CARES Act (15 U.S.C. 9005) is amended—(1)by amending paragraph (4) of subsection (a), as so redesignated by subsection (c) of this section, to read as follows:(4)the term covered period means the period—(A)beginning on the date of the origination of a covered loan; and(B)ending on a date selected by the eligible recipient of the covered loan that occurs during the period—(i)beginning on the date that is 8 weeks after such date of origination; and(ii)ending on the date that is 24 weeks after such date of origination;; and(2)by striking subsection (l).(f)Simplified applicationSection 1106 of the CARES Act (15 U.S.C. 9005), as amended by subsection (e) of this section, is amended—(1)in subsection (e), in the matter preceding paragraph (1), by striking An eligible and inserting Except as provided in subsection (l), an eligible;(2)in subsection (f), by inserting or the information required under subsection (l), as applicable after subsection (e); and(3)by adding at the end the following:(l)Simplified application(1)Covered loans under $150,000(A)In generalNotwithstanding subsection (e), with respect to a covered loan made to an eligible recipient that is not more than $150,000, the covered loan amount shall be forgiven under this section if the eligible recipient—(i)signs and submits to the lender a one-page online or paper form, to be established by the Administrator not later than 7 days after the date of enactment of the Continuing the Paycheck Protection Program Act, that— (I)reports the amount of the covered loan amount spent by the eligible recipient—(aa)on payroll costs; and(bb)on the sum of—(AA)payments of interest on any covered mortgage obligation (which shall not include any prepayment of or payment of principal on a covered mortgage obligation);(BB)payments on any covered rent obligation;(CC)covered utility payments;(DD)covered operations expenditures; (EE)covered property damage costs;(FF)covered supplier costs; and(GG)covered worker protection expenditures; and (II)attests that the eligible recipient made a good faith effort to comply with the requirements under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)); and(ii)retains records relevant to the form that prove compliance with those requirements—(I)with respect to employment records, for the 4-year period following submission of the form; and(II)with respect to other records, for the 3-year period following submission of the form.(B)Demographic informationAn eligible recipient of a covered loan described in subparagraph (A) may complete and submit any form related to borrower demographic information.(C)AuditThe Administrator may—(i)review and audit covered loans described in subparagraph (A); and(ii)in the case of fraud, ineligibility, or other material noncompliance with applicable loan or loan forgiveness requirements, modify—(I)the amount of a covered loan described in subparagraph (A); or (II)the loan forgiveness amount with respect to a covered loan described in subparagraph (A). (2)Covered loans between $150,000 and $2,000,000(A)In generalNotwithstanding subsection (e), with respect to a covered loan made to an eligible recipient that is more than $150,000 and not more than $2,000,000—(i)the eligible recipient seeking loan forgiveness under this section—(I)is not required to submit the supporting documentation described in paragraph (1) or (2) of subsection (e) or the certification described in subsection (e)(3)(A);(II)shall retain— (aa)all employment records relevant to the application for loan forgiveness for the 4-year period following submission of the application; and(bb)all other supporting documentation relevant to the application for loan forgiveness for the 3-year period following submission of the application; and(III)may complete and submit any form related to borrower demographic information;(ii)review by the lender of an application submitted by the eligible recipient for loan forgiveness under this section shall be limited to whether the lender received a complete application, with all fields completed, initialed, or signed, as applicable; and(iii)the lender shall—(I)accept the application submitted by the eligible recipient for loan forgiveness under this section; and(II)submit the application to the Administrator.(B)AuditThe Administrator may—(i)review and audit covered loans described in subparagraph (A); and(ii)in the case of fraud, ineligibility, or other material noncompliance with applicable loan or loan forgiveness requirements, modify—(I)the amount of a covered loan described in subparagraph (A); or (II)the loan forgiveness amount with respect to a covered loan described in subparagraph (A). (3)Audit plan(A)In generalNot later than 30 days after the date of enactment of the Continuing the Paycheck Protection Program Act, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives an audit plan that details—(i)the policies and procedures of the Administrator for conducting reviews and audits of covered loans; and(ii)the metrics that the Administrator shall use to determine which covered loans will be audited for each category of covered loans described in paragraphs (1) and (2). (B)ReportsNot later than 30 days after the date on which the Administrator submits the audit plan required under subparagraph (A), and each month thereafter, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the review and audit activities of the Administrator under this subsection, which shall include—(i)the number of active reviews and audits; (ii)the number of reviews and audits that have been ongoing for more than 60 days; and(iii)any substantial changes made to the audit plan submitted under subparagraph (A)..(g)Group insurance payments as payroll costsSection 7(a)(36)(A)(viii)(I)(aa)(EE) of the Small Business Act (15 U.S.C. 636(a)(36)(A)(viii)(I)(aa)(EE)) is amended by inserting and other group insurance before benefits.(h)Paycheck protection program second draw loansSection 7(a) of the Small Business Act (15 U.S.C. 636(a)) is amended by adding at the end the following:(37)Paycheck protection program second draw loans(A)DefinitionsIn this paragraph—(i)the terms community financial institutions, credit union, eligible self-employed individual, insured depository institution, nonprofit organization, payroll costs, seasonal employer, and veterans organization have the meanings given those terms in paragraph (36), except that eligible entity shall be substituted for eligible recipient each place it appears in the definitions of those terms; (ii)the term covered loan means a loan made under this paragraph;(iii)the terms covered mortgage obligation, covered operating expenditure, covered property damage cost, covered rent obligation, covered supplier cost, covered utility payment, and covered worker protection expenditure have the meanings given those terms in section 1106(a) of the CARES Act (15 U.S.C. 9005(a));(iv)the term covered period means the period beginning on the date of the origination of a covered loan and ending on December 31, 2020;(v)the term eligible entity—(I)means any business concern, nonprofit organization, veterans organization, Tribal business concern, eligible self-employed individual, sole proprietor, independent contractor, or small agricultural cooperative that—(aa)(AA)with respect to a business concern, would qualify as a small business concern by the annual receipts size standard (if applicable) established by section 121.201 of title 13, Code of Federal Regulations, or any successor regulation; or(BB)if the entity does not qualify as a small business concern, meets the alternative size standard established under section 3(a)(5);(bb)employs not more than 300 employees; and(cc)(AA)except as provided in subitems (BB), (CC), and (DD), had gross receipts during the first, second, or third quarter in 2020 that demonstrate not less than a 35 percent reduction from the gross receipts of the entity during the same quarter in 2019; (BB)if the entity was not in business during the first or second quarter of 2019, but was in business during the third and fourth quarter of 2019, had gross receipts during the first, second, or third quarter of 2020 that demonstrate not less than a 35 percent reduction from the gross receipts of the entity during the third or fourth quarter of 2019; (CC)if the entity was not in business during the first, second, or third quarter of 2019, but was in business during the fourth quarter of 2019, had gross receipts during the first, second, or third quarter of 2020 that demonstrate not less than a 35 percent reduction from the gross receipts of the entity during the fourth quarter of 2019; or(DD)if the entity was not in business during 2019, but was in operation on February 15, 2020, had gross receipts during the second or third quarter of 2020 that demonstrate not less than a 35 percent reduction from the gross receipts of the entity during the first quarter of 2020;(II)includes an organization described in subparagraph (D)(vii) of paragraph (36) that is eligible to receive a loan under that paragraph and that meets the requirements described in items (aa) and (cc) of subclause (I); and(III)does not include—(aa)an issuer, the securities of which are listed on an exchange registered a national securities exchange under section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 78f);(bb)any entity that—(AA)is a type of business concern described in subsection (b), (c), (d), (e), (f), (h), (l) (m), (p), (q), (r), or (s) of section 120.110 of title 13, Code of Federal Regulations, or any successor regulation; (BB)is a type of business concern described in section 120.110(g) of title 13, Code of Federal Regulations, or any successor regulation, except as otherwise provided in the interim final rule of the Administration entitled Business Loan Program Temporary Changes; Paycheck Protection Program—Additional Eligibility Criteria and Requirements for Certain Pledges of Loans (85 Fed. Reg. 21747 (April 20, 2020));(CC)is a type of business concern described in section 120.110(i) of title 13, Code of Federal Regulations, or any successor regulation, except if the business concern is an organization described in paragraph (36)(D)(vii);(DD)is a type of business concern described in section 120.110(j) of title 13, Code of Federal Regulations, or any successor regulation, except as otherwise provided in the interim final rules of the Administration entitled Business Loan Program Temporary Changes; Paycheck Protection Program—Eligibility of Certain Electric Cooperatives (85 Fed. Reg. 29847 (May 19, 2020)) and Business Loan Program Temporary Changes; Paycheck Protection Program—Eligibility of Certain Telephone Cooperatives (85 Fed. Reg. 35550 (June 11, 2020)) or any other guidance or rule issued or that may be issued by the Administrator; (EE)is a type of business concern described in section 120.110(n) of title 13, Code of Federal Regulations, or any successor regulation, except as otherwise provided in the interim final rule of the Administration entitled Business Loan Program Temporary Changes; Paycheck Protection Program—Additional Eligibility Revisions to First Interim Final Rule (85 Fed. Reg. 38301 (June 26, 2020)) or any other guidance or rule issued or that may be issued by the Administrator; (FF)is a type of business concern described in section 120.110(o) of title 13, Code of Federal Regulations, or any successor regulation, except as otherwise provided in any guidance or rule issued or that may be issued by the Administrator; or(GG)is an entity that would be described in the subsections listed in subitems (AA) through (FF) if the entity were a business concern; or(HH)is assigned, or was approved for a loan under paragraph (36) with, a North American Industry Classification System code beginning with 52;(cc)any business concern or entity primarily engaged in political or lobbying activities, which shall include any entity that is organized for research or for engaging in advocacy in areas such as public policy or political strategy or otherwise describes itself as a think tank in any public documents;(dd)any business concern or entity—(AA)for which an entity created in or organized under the laws of the People's Republic of China or the Special Administrative Region of Hong Kong, or that has significant operations in the People's Republic of China or the Special Administrative Region of Hong Kong, owns or holds, directly or indirectly, not less than 20 percent of the economic interest of the business concern or entity, including as equity shares or a capital or profit interest in a limited liability company or partnership; or(BB)that retains, as a member of the board of directors of the business concern, a person who is a resident of the People’s Republic of China; or(ee)any person required to submit a registration statement under section 2 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 612);(vi)the terms exchange, issuer, and security have the meanings given those terms in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)); and(vii)the term Tribal business concern means a Tribal business concern described in section 31(b)(2)(C).(B)LoansExcept as otherwise provided in this paragraph, the Administrator may guarantee covered loans to eligible entities under the same terms, conditions, and processes as a loan made under paragraph (36).(C)Maximum loan amount(i)In generalExcept as otherwise provided in this subparagraph, the maximum amount of a covered loan made to an eligible entity is the lesser of—(I)the product obtained by multiplying—(aa)at the election of the eligible entity, the average total monthly payment for payroll costs incurred or paid by the eligible entity during—(AA)the 1-year period before the date on which the loan is made; or(BB)calendar year 2019; by(bb)2.5; or(II)$2,000,000.(ii)Seasonal employersThe maximum amount of a covered loan made to an eligible entity that is a seasonal employer is the lesser of—(I)the product obtained by multiplying—(aa)at the election of the eligible entity, the average total monthly payments for payroll costs incurred or paid by the eligible entity—(AA)for a 12-week period beginning February 15, 2019 or March 1, 2019 and ending June 30, 2019; or(BB)for a consecutive 12-week period between May 1, 2019 and September 15, 2019; by(bb)2.5; or(II)$2,000,000.(iii)New entitiesThe maximum amount of a covered loan made to an eligible entity that did not exist during the 1-year period preceding February 15, 2020 is the lesser of—(I)the product obtained by multiplying—(aa)the quotient obtained by dividing—(AA)the sum of the total monthly payments by the eligible entity for payroll costs paid or incurred by the eligible entity as of the date on which the eligible entity applies for the covered loan; by(BB)the number of months in which those payroll costs were paid or incurred; by(bb)2.5; or(II)$2,000,000.(iv)Limit for multiple locationsWith respect to an eligible entity with more than 1 physical location, the total amount of all covered loans shall be not more than $2,000,000.(v)Loan number limitationAn eligible entity may only receive 1 covered loan.(vi)90 day rule for maximum loan amountThe maximum aggregate loan amount of loans guaranteed under this subsection that are approved for an eligible entity (including any affiliates) within 90 days of approval of another loan under this subsection for the eligible entity (including any affiliates) shall not exceed $10,000,000.(D)Exception from certain certification requirementsAn eligible entity applying for a covered loan shall not be required to make the certification described in subclause (III) or (IV) of paragraph (36)(G)(i).(E)Fee waiverWith respect to a covered loan—(i)in lieu of the fee otherwise applicable under paragraph (23)(A), the Administrator shall collect no fee; and(ii)in lieu of the fee otherwise applicable under paragraph (18)(A), the Administrator shall collect no fee.(F)Eligible churches and religious organizations(i)Sense of congressIt is the sense of Congress that the interim final rule of the Administration entitled Business Loan Program Temporary Changes; Paycheck Protection Program (85 Fed. Reg. 20817 (April 15, 2020)) properly clarified the eligibility of churches and religious organizations for loans made under paragraph (36).(ii)Applicability of prohibitionThe prohibition on eligibility established by section 120.110(k) of title 13, Code of Federal Regulations, or any successor regulation, shall not apply to a covered loan.(G)Gross receipts for nonprofit and veterans organizationsFor purposes of calculating gross receipts under subparagraph (A)(v)(I)(cc) for an eligible entity that is a nonprofit organization, a veterans organization, or an organization described in subparagraph (A)(v)(II), gross receipts—(i)shall include proceeds from program services, fundraising events, federated campaigns, gifts, donor-advised funds, and funds from similar sources; and(ii)shall not include—(I)Federal grants (excluding any loan forgiveness on loans received under paragraph (36) or this paragraph); (II)revenues from a supporting organization; (III)grants from private foundations that are disbursed over the course of more than 1 calendar year;(IV)any contribution of property other than money, stocks, bonds, and other securities, provided that the non-cash contribution is not sold by the organization in a transaction unrelated to the tax-exempt purpose of the organization; or(V)any loan proceeds from a loan made under paragraph (36).(H)Loan forgiveness(i)In generalExcept as otherwise provided in this subparagraph, an eligible entity shall be eligible for forgiveness of indebtedness on a covered loan in the same manner as an eligible recipient with respect to a loan made under paragraph (36), as described in section 1106 of the CARES Act (15 U.S.C. 9005).(ii)Forgiveness amountAn eligible entity shall be eligible for forgiveness of indebtedness on a covered loan in an amount equal to the sum of the following costs incurred or expenditures made during the covered period:(I)Payroll costs.(II)Any payment of interest on any covered mortgage obligation (which shall not include any prepayment of or payment of principal on a covered mortgage obligation).(III)Any covered operations expenditure.(IV)Any covered property damage cost.(V)Any payment on any covered rent obligation.(VI)Any covered utility payment.(VII)Any covered supplier cost.(VIII)Any covered worker protection expenditure.(iii)Limitation on forgiveness for all eligible entitiesThe forgiveness amount under this subparagraph shall be equal to the lesser of—(I)the amount described in clause (ii); and(II)the amount equal to the quotient obtained by dividing—(aa)the amount of the covered loan used for payroll costs during the covered period; and(bb)0.60.(I)Lender eligibilityExcept as otherwise provided in this paragraph, a lender approved to make loans under paragraph (36) may make covered loans under the same terms and conditions as in paragraph (36).(J)Reimbursement for loan processing and servicingThe Administrator shall reimburse a lender authorized to make a covered loan in an amount that is—(i)3 percent of the principal amount of the financing of the covered loan up to $350,000; and(ii)1 percent of the principal amount of the financing of the covered loan above $350,000, if applicable. (K)Set aside for small entitiesNot less than $25,000,000,000 of the total amount of covered loans guaranteed by the Administrator shall be made to eligible entities with not more than 10 employees as of February 15, 2020.(L)Set aside for community financial institutions, small insured depository institutions, credit unions, and farm credit system institutionsNot less than $10,000,000,000 of the total amount of covered loans guaranteed by the Administrator shall be made by—(i)community financial institutions;(ii)insured depository institutions with consolidated assets of less than $10,000,000,000;(iii)credit unions with consolidated assets of less than $10,000,000,000; and(iv)institutions of the Farm Credit System chartered under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.) with consolidated assets of less than $10,000,000,000 (not including the Federal Agricultural Mortgage Corporation). (M)Publication of guidanceNot later than 10 days after the date of enactment of this paragraph, the Administrator shall issue guidance addressing barriers to accessing capital for minority, underserved, veteran, and women-owned business concerns for the purpose of ensuring equitable access to covered loans.(N)Standard operating procedureThe Administrator shall, to the maximum extent practicable, allow a lender approved to make covered loans to use existing program guidance and standard operating procedures for loans made under this subsection.(O)Prohibition on use of proceeds for lobbying activitiesNone of the proceeds of a covered loan may be used for—(i)lobbying activities, as defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602);(ii)lobbying expenditures related to a State or local election; or(iii)expenditures designed to influence the enactment of legislation, appropriations, regulation, administrative action, or Executive order proposed or pending before Congress or any State government, State legislature, or local legislature or legislative body..(i)Continued access to the paycheck protection program(1)In generalSection 7(a)(36)(E)(ii) of the Small Business Act (15 U.S.C. 636(a)(36)(E)(ii)) is amended by striking $10,000,000 and inserting $2,000,000.(2)Applicability of maximum loan amount calculation(A)DefinitionsIn this paragraph, the terms covered loan and eligible recipient have the meanings given those terms in section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)).(B)ApplicabilityThe amendment made by paragraph (1) shall apply only with respect to a covered loan applied for by an eligible recipient on or after the date of enactment of this Act.(j)Increased ability for paycheck protection program borrowers to request an increase in loan amount due to updated regulations(1)DefinitionsIn this subsection, the terms covered loan and eligible recipient have the meanings given those terms in section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)).(2)Increased amountNotwithstanding the interim final rule issued by the Administration entitled Business Loan Program Temporary Changes; Paycheck Protection Program—Loan Increases (85 Fed. Reg. 29842 (May 19, 2020)), an eligible recipient of a covered loan that is eligible for an increased covered loan amount as a result of any interim final rule that allows for covered loan increases may submit a request for an increase in the covered loan amount even if—(A)the initial covered loan amount has been fully disbursed; or(B)the lender of the initial covered loan has submitted to the Administration a Form 1502 report related to the covered loan.(k)Calculation of maximum loan amount for farmers and ranchers under the paycheck protection program(1)In generalSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)), as amended by subsection (i) of this section, is amended—(A)in subparagraph (E), in the matter preceding clause (i), by striking During and inserting Except as provided in subparagraph (T), during; and(B)by adding at the end the following:(T)Calculation of maximum loan amount for farmers and ranchers(i)DefinitionIn this subparagraph, the term covered recipient means an eligible recipient that—(I)operates as a sole proprietorship or as an independent contractor, or is an eligible self-employed individual;(II)reports farm income or expenses on a Schedule F (or any equivalent successor schedule); and(III)was in business during the period beginning on February 15, 2019 and ending on June 30, 2019.(ii)No employeesWith respect to covered recipient without employees, the maximum covered loan amount shall be the lesser of—(I)the sum of—(aa)the product obtained by multiplying—(AA)the gross income of the covered recipient in 2019, as reported on a Schedule F (or any equivalent successor schedule), that is not more than $100,000, divided by 12; and(BB)2.5; and(bb)the outstanding amount of a loan under subsection (b)(2) that was made during the period beginning on January 31, 2020 and ending on April 3, 2020 that the borrower intends to refinance under the covered loan, not including any amount of any advance under the loan that is not required to be repaid; or(II)$2,000,000.(iii)With employeesWith respect to a covered recipient with employees, the maximum covered loan amount shall be calculated using the formula described in subparagraph (E), except that the gross income of the covered recipient described in clause (ii)(I)(aa)(AA) of this subparagraph, as divided by 12, shall be added to the sum calculated under subparagraph (E)(i)(I).(iv)RecalculationA lender that made a covered loan to a covered recipient before the date of enactment of this subparagraph may, at the request of the covered recipient—(I)recalculate the maximum loan amount applicable to that covered loan based on the formula described in clause (ii) or (iii), as applicable, if doing so would result in a larger covered loan amount; and(II)provide the covered recipient with additional covered loan amounts based on that recalculation..(l)Farm Credit System institutions(1)Definition of Farm Credit System institutionIn this subsection, the term Farm Credit System institution—(A)means an institution of the Farm Credit System chartered under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.); and(B)does not include the Federal Agricultural Mortgage Corporation.(2)Facilitation of participation in PPP and second draw loans(A)Applicable rulesSolely with respect to loans under paragraphs (36) and (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), Farm Credit Administration regulations and guidance issued as of July 14, 2020, and compliance with such regulations and guidance, shall be deemed functionally equivalent to requirements referenced in section 3(a)(iii)(II) of the interim final rule of the Administration entitled Business Loan Program Temporary Changes; Paycheck Protection Program (85 Fed. Reg. 20811 (April 15, 2020)) or any similar requirement referenced in that interim final rule in implementing such paragraph (37). (B)Applicability of certain loan requirementsFor purposes of making loans under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) or forgiving those loans in accordance with section 1106 of the CARES Act (15 U.S.C. 9005) and subparagraph (H) of such paragraph (37), sections 4.13, 4.14, and 4.14A of the Farm Credit Act of 1971 (12 U.S.C. 2199, 2202, 2202a) (including regulations issued under those sections) shall not apply.(C)Risk weight(i)In generalWith respect to the application of Farm Credit Administration capital requirements, a loan described in clause (ii)—(I)shall receive a risk weight of zero percent; and(II)shall not be included in the calculation of any applicable leverage ratio or other applicable capital ratio or calculation.(ii)Loans describedA loan referred to in clause (i) is—(I)a loan made by a Farm Credit Bank described in section 1.2(a) of the Farm Credit Act of 1971 (12 U.S.C. 2002(a)) to a Federal Land Bank Association, a Production Credit Association, or an agricultural credit association described in that section to make loans under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) or forgive those loans in accordance with section 1106 of the CARES Act (15 U.S.C. 9005) and subparagraph (H) of such paragraph (37); or(II)a loan made by a Federal Land Bank Association, a Production Credit Association, an agricultural credit association, or the bank for cooperatives described in section 1.2(a) of the Farm Credit Act of 1971 (12 U.S.C. 2002(a)) under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)).(D)Reservation of loan guaranteesSection 7(a)(36)(S) of the Small Business Act (15 U.S.C. 636(a)(36)(S)) is amended—(i)in clause (i)—(I)in subclause (I), by striking and at the end;(II)in subclause (II), by striking the period at the end and inserting ; and; and(III)by adding at the end the following:(III)institutions of the Farm Credit System chartered under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.) with consolidated assets of not less than $10,000,000,000 and less than $50,000,000,000.; and(ii)in clause (ii)—(I)in subclause (II), by striking and at the end;(II)in subclause (III), by striking the period at the end and inserting ; and; and(III)by adding at the end the following:(IV)institutions of the Farm Credit System chartered under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.) with consolidated assets of less than $10,000,000,000..(m)Definition of seasonal employer(1)PPP loansSection 7(a)(36)(A) of the Small Business Act (15 U.S.C. 636(a)(36)(A)) is amended—(A)in clause (xi), by striking and at the end;(B)in clause (xii), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(xiii)the term seasonal employer means an eligible recipient that—(I)does not operate for more than 7 months in any calendar year; or(II)during the preceding calendar year, had gross receipts for any 6 months of that year that were not more than 33.33 percent of the gross receipts of the employer for the other 6 months of that year..(2)Loan forgivenessParagraph (12) of section 1106(a) of the CARES Act (15 U.S.C. 9005(a)), as so redesignated by subsection (c)(2) of this section, is amended to read as follows:(12)the terms payroll costs and seasonal employer have the meanings given those terms in section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36))..(n)Eligibility of 501(c)(6) organizations for loans under the paycheck protection programSection 7(a)(36)(D) of the Small Business Act (15 U.S.C. 636(a)(36)(D)) is amended—(1)in clause (v), by inserting or whether an organization described in clause (vii) employs not more than 150 employees, after clause (i)(I),; (2)in clause (vi), by inserting , an organization described in clause (vii), after nonprofit organization; and(3)by adding at the end the following:(vii)Eligibility for certain 501(c)(6) organizations(I)In generalExcept as provided in subclause (II), any organization that is described in section 501(c)(6) of the Internal Revenue Code and that is exempt from taxation under section 501(a) of such Code (excluding professional sports leagues and organizations with the purpose of promoting or participating in a political campaign or other activity) shall be eligible to receive a covered loan if—(aa)the organization does not receive more than 10 percent of its receipts from lobbying activities;(bb)the lobbying activities of the organization do not comprise more than 10 percent of the total activities of the organization; and (cc)the organization employs not more than 150 employees.(II)Destination marketing organizationsNotwithstanding subclause (I), during the covered period, any destination marketing organization shall be eligible to receive a covered loan if—(aa)the destination marketing organization does not receive more than 10 percent of its receipts from lobbying activities;(bb)the lobbying activities of the destination marketing organization do not comprise more than 10 percent of the total activities of the organization;(cc)the destination marketing organization employs not more than 150 employees; and(dd)the destination marketing organization—(AA)is described in section 501(c) of the Internal Revenue Code and is exempt from taxation under section 501(a) of such Code; or(BB)is a quasi-governmental entity or is a political subdivision of a State or local government, including any instrumentality of those entities..(o)Prohibition on use of loan proceeds for lobbying activitiesSection 7(a)(36)(F) of the Small Business Act (15 U.S.C. 636(a)(36)(F)) is amended by adding at the end the following:(vi)ProhibitionNone of the proceeds of a covered loan may be used for—(I)lobbying activities, as defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602);(II)lobbying expenditures related to a State or local election; or(III)expenditures designed to influence the enactment of legislation, appropriations, regulation, administrative action, or Executive order proposed or pending before Congress or any State government, State legislature, or local legislature or legislative body..(p)Effective date; applicabilityThe amendments made to paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) and title I of the CARES Act (Public Law 116–136) under this section shall be effective as if included in the CARES Act and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)).(q)Bankruptcy provisions(1)In generalSection 364 of title 11, United States Code, is amended by adding at the end the following:(g)(1)The court, after notice and a hearing, may authorize a debtor in possession or a trustee that is authorized to operate the business of the debtor under section 1183, 1184, 1203, 1204, or 1304 of this title to obtain a loan under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), and such loan shall be treated as a debt to the extent the loan is not forgiven in accordance with section 1106 of the CARES Act (15 U.S.C. 9005) or subparagraph (H) of such paragraph (37), as applicable, with priority equal to a claim of the kind specified in subsection (c)(1) of this section.(2)The trustee may incur debt described in paragraph (1) notwithstanding any provision in a contract, prior order authorizing the trustee to incur debt under this section, prior order authorizing the trustee to use cash collateral under section 363, or applicable law that prohibits the debtor from incurring additional debt.(3)The court shall hold a hearing within 7 days after the filing and service of the motion to obtain a loan described in paragraph (1). Notwithstanding the Federal Rules of Bankruptcy Procedure, at such hearing, the court may grant relief on a final basis..(2)Allowance of administrative expensesSection 503(b) of title 11, United States Code, is amended—(A)in paragraph (8)(B), by striking and at the end; (B)in paragraph (9), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(10)any debt incurred under section 364(g)(1) of this title..(3)Confirmation of plan for reorganizationSection 1191 of title 11, United States Code, is amended by adding at the end the following:(f)Special provision related to COVID–19 pandemicNotwithstanding section 1129(a)(9)(A) of this title and subsection (e) of this section, a plan that provides for payment of a claim of a kind specified in section 503(b)(10) of this title may be confirmed under subsection (b) of this section if the plan proposes to make payments on account of such claim when due under the terms of the loan giving rise to such claim..(4)Confirmation of plan for family farmers and fishermenSection 1225 of title 11, United States Code, is amended by adding at the end the following:(d)Notwithstanding section 1222(a)(2) of this title and subsection (b)(1) of this section, a plan that provides for payment of a claim of a kind specified in section 503(b)(10) of this title may be confirmed if the plan proposes to make payments on account of such claim when due under the terms of the loan giving rise to such claim..(5)Confirmation of plan for individualsSection 1325 of title 11, United States Code, is amended by adding at the end the following:(d)Notwithstanding section 1322(a)(2) of this title and subsection (b)(1) of this section, a plan that provides for payment of a claim of a kind specified in section 503(b)(10) of this title may be confirmed if the plan proposes to make payments on account of such claim when due under the terms of the loan giving rise to such claim..(6)Effective date; Sunset(A)Effective dateThe amendments made by paragraphs (1) through (5) shall—(i)take effect on the date on which the Administrator submits to the Director of the Executive Office for United States Trustees a written determination that, subject to satisfying any other eligibility requirements, any debtor in possession or trustee that is authorized to operate the business of the debtor under section 1183, 1184, 1203, 1204, or 1304 of title 11, United States Code, would be eligible for a loan under paragraphs (36) and (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)); and(ii)apply to any case pending on or commenced on or after the date described in clause (i). (B)Sunset(i)In generalIf the amendments made by this subsection take effect under subparagraph (A), effective on the date that is 2 years after the date of enactment of this Act—(I)section 364 of title 11, United States Code, is amended by striking subsection (g);(II)section 503(b) of title 11, United States Code, is amended—(aa)in paragraph (8)(B), by adding and at the end;(bb)in paragraph (9), by striking ; and at the end and inserting a period; and(cc)by striking paragraph (10);(III)section 1191 of title 11, United States Code, is amended by striking subsection (f); (IV)section 1225 of title 11, United States Code, is amended by striking subsection (d); and(V)section 1325 of title 11, United States Code, is amended by striking subsection (d).(ii)ApplicabilityNotwithstanding the amendments made by clause (i) of this subparagraph, if the amendments made by paragraphs (1), (2), (3), (4), and (5) take effect under subparagraph (A) of this paragraph, such amendments shall apply to any case under title 11, United States Code, commenced before the date that is 2 years after the date of enactment of this Act. (r)Oversight(1)Compliance with oversight requirements(A)In generalExcept as provided in subparagraph (B), on and after the date of enactment of this Act, the Administrator shall comply with any data or information requests or inquiries made by the Comptroller General of the United States not later than 30 days (or such later date as the Comptroller General may specify) after receiving the request or inquiry. (B)ExceptionIf the Administrator is unable to comply with a request or inquiry described in subparagraph (A) within the 30-day period or, if applicable, later period described in that clause, the Administrator shall, during that 30-day (or later) period, submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a notification that includes a detailed justification for the inability of the Administrator to comply with the request or inquiry.(2)TestimonyNot later than the date that is 30 days after the date of enactment of this Act, and every quarter thereafter until the date that is 2 years after the date of enactment of this Act, the Administrator and the Secretary of the Treasury shall testify before the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives regarding implementation of this section and the amendments made by this section. (s)Conflicts of interest(1)DefinitionsIn this subsection:(A)Controlling interestThe term controlling interest means owning, controlling, or holding not less than 20 percent, by vote or value, of the outstanding amount of any class of equity interest in an entity.(B)Covered entity(i)DefinitionThe term covered entity means an entity in which a covered individual directly or indirectly holds a controlling interest. (ii)Treatment of securitiesFor the purpose of determining whether an entity is a covered entity, the securities owned, controlled, or held by 2 or more individuals who are related as described in subparagraph (C)(ii) shall be aggregated.(C)Covered individualThe term covered individual means—(i)the President, the Vice President, the head of an Executive department, or a Member of Congress; and(ii)the spouse, child, son-in-law, or daughter-in-law, as determined under applicable common law, of an individual described in clause (i).(D)Executive departmentThe term Executive department has the meaning given the term in section 101 of title 5, United States Code.(E)Member of congressThe term Member of Congress means a Member of the Senate or House of Representatives, a Delegate to the House of Representatives, and the Resident Commissioner from Puerto Rico.(F)Equity interestThe term equity interest means—(i)a share in an entity, without regard to whether the share is—(I)transferable; or(II)classified as stock or anything similar;(ii)a capital or profit interest in a limited liability company or partnership; or(iii)a warrant or right, other than a right to convert, to purchase, sell, or subscribe to a share or interest described in clause (i) or (ii), respectively.(2)RequirementThe principal executive officer and the principal financial officer, or individuals performing similar functions, of an entity seeking to enter a transaction made under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added and amended by this section, shall, before that transaction is approved, disclose to the Administrator whether the entity is a covered entity. (3)ApplicabilityThe requirement under paragraph (2)—(A)shall apply with respect to any transaction made under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added and amended by this section, on or after the date of enactment of this Act; and(B)shall not apply with respect to—(i)any transaction described in subparagraph (A) that was made before the date of enactment of this Act; or(ii)forgiveness under section 1106 of the CARES Act (15 U.S.C. 9005) or any other provision of law of any loan associated with any transaction described in subparagraph (A) that was made before the date of enactment of this Act. (t)Commitment authority and appropriations(1)Commitment authoritySection 1102(b) of the CARES Act (Public Law 116–136) is amended—(A)in paragraph (1)—(i)in the paragraph heading, by inserting and second draw after PPP;(ii)by striking August 8, 2020 and inserting December 31, 2020; (iii)by striking paragraph (36) and inserting paragraphs (36) and (37); and(iv)by striking $659,000,000,000 and inserting $779,640,000,000; and(B)by amending paragraph (2) to read as follows:(2)Other 7(a) loansDuring fiscal year 2020, the amount authorized for commitments for section 7(a) of the Small Business Act (15 U.S.C. 636(a)) under the heading Small Business Administration—Business Loans Program Account in the Financial Services and General Government Appropriations Act, 2020 (division C of Public Law 116–193) shall apply with respect to any commitments under such section 7(a) other than under paragraphs (36) and (37) of such section 7(a)..(2)Direct appropriations(A)New direct appropriations for PPP loans, second draw loans, and the MBDAThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, to remain available until September 30, 2021, for additional amounts—(i)$257,640,000,000 under the heading ‘‘Small Business Administration—Business Loans Program Account, CARES Act’’ for the cost of guaranteed loans as authorized under paragraph (36) and (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as amended and added by this Act; (ii)$10,000,000 under the heading ‘‘Department of Commerce—Minority Business Development Agency’’ for minority business centers of the Minority Business Development Agency to provide technical assistance to small business concerns; and(iii)$50,000,000 under the heading Small Business Administration—Salaries and Expenses for the cost of carrying out reviews and audits of loans under subsection (l) of section 1106 of the CARES Act (15 U.S.C. 9005), as amended by this Act. (B)Availability of amounts appropriated for the Office of Inspector GeneralSection 1107(a)(3) of the CARES Act (15 U.S.C. 9006(a)(3)) is amended by striking September 20, 2024 and inserting expended. (3)RescissionOf the unobligated balances in the appropriations account under the heading Small Business Administration—Business Loans Program Account, CARES Act as of the day before the date of enactment of this Act, effective on the date of enactment of this Act $137,000,000,000 shall be rescinded and deposited into the general fund of the Treasury.(4)Emergency designation(A)In generalThe amounts provided under this subsection are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(B)Designation in senateIn the Senate, this subsection is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. October 1, 2020Read the second time and placed on the calendar